DETAILED ACTION
Claims 29 - 36 have been presented for examination.  Claims 29 - 36 are new.  Claims 1 - 28 are cancelled.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims are interpreted under the broadest reasonable interpretation in light of the specification (see MPEP 2111).

With regard to claim 29, it recites “a simulation module comprising a simulation format”.  Examiner notes that there is not disclosed any specific “simulation format”.  The “simulation format” is interpreted as encompassing any format usable for simulation under the broadest reasonable interpretation.  

claim 35, it recites “wherein the mass and inertial properties of each of the component parts described in the three dimensional representation of the mechanical system and the three dimensional representation of the mechanical system are used to generate animation of the mechanical system.”  More specifically, the claim recites that mass properties, inertial properties, and a three dimensional representation are used to generate an animation.  Examiner notes that it is explicitly disclosed that such animations are produced from commonly available tools, including commonly available simulations tools (see the instant application Paragraph 38 “As discussed above, visualization 550 may be performed by any suitable visualization tool, such as a Scalable Vector Graphics (SVG) tool, Virtual Reality Modeling Language (VRML) tool, or any other simulation modeling tool.  In at least one implementation, a high quality and realistic animation can be produced in any VRML-compatible tool using the exported VRML models”).  The limitation is interpreted as encompassing using any commonly available tool to achieve the animation based on the inputs under the broadest reasonable interpretation.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “solid modeling module” and “simulation module”, and “emulation simulation interface” in claim 29; “graphical assembly element” in claim 30; and “visualization module” in claim 32.
(see the instant application Paragraph 32 “According to an example, the system architecture may consist generally of five main parts: control program design 510, industrial controller system 520, simulation modeling 530, computer-aided design (CAD) solid modeling 540, and visualization 550. Various industry-based tools and open source software may be used to carry out these design activities”, and Paragraph 15 “For example, the simulation application could comprise a third-party simulation framework tool, such as MATLAB® Simulink”).  A review of the specification shows that the “interface” covers any available interface standard, or even a plurality of interface standards in combination with translators, executing on a generic computer (see the instant application Paragraph 24 - 25 “FMI defines a standardized interface to be used in computer simulations to develop complex cyberphysical systems … Although illustrated using a functional mock-up interface, it should be understood that resulting module 340 could take the form of any other similar standardized interface for simulation … Translators may be provided throughout the emulation simulation interface from industrial control space to FMI space and vice versa.”).  A review of the specification shows that the “element” covers readily available file formats usable for graphics display (see the instant application Paragraph 34 “The solid model may be converted into two information elements: a kinematics simulation and a graphical assembly. The Solidworks™ tool provides plugins to generate both data files as MATLAB® simulation and VRML export files.”)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 29 is objected to because of the following informalities:  there appears to be an extra “the” in “wherein simulation module is configured to the receive the kinematics simulation element from the solid modeling module”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29 - 30, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al. (US 7991602) (henceforth “Maturana (602)”) in view of Pannese, P. (US 2007/0135932) (henceforth “Pannese (932)”).  Maturana (602) in view of Pannese (932) are analogous art because they are in the same field of simulating machines used in industrial automation system, and because they solve the same problem of linking a simulated machine to an industrial controller.

With regard to claim 29, Maturana (602) teaches a system to facilitate simulating a mechanical system used in industrial automation comprising: (Maturana (602) Col 5, Middle “The subject invention relates to simulating and validating industrial control solutions in industrial automation environments.”)
one or more processors; (Maturana (602) Col 16, Middle “Moreover, those skilled in the art will appreciate that the inventive methods may be practiced with other computer system configurations, including single-processor or multiprocessor computer systems”)
a simulation module comprising a simulation format, (Maturana (602) Col 6, Bottom various simulations packages with associated formats can be utilized “Such packages generally provide platforms for multi-domain simulation and model-based design of dynamic systems, including interactive graphical environments … Example of a simulation package that can be utilized in accordance with aspects of the subject invention include, but are not limited to, Simulink, Arena, 20-sim, Lab VIEW, VisSim, ACSL, and Easy5, which provide for modeling, simulating and/or analyzing systems”)
wherein simulation module is configured to receive elements from another module; (Maturana (602) Col 7, Bottom “Before, during and/or after the interface component 250 obtains the one or more intelligent agents 220, control logic 230, and/or a simulation 240, these entities can be converted, transformed, mapped, etc. into a suitable and/or common format … wherein the one or more intelligent agents 220, control logic 230, and/or simulation 240 operated together (e.g., are combined together)”)
an industrial controller system comprising a control program configured to generate control algorithms; and (Maturana (602) Abstract “The proxy can be employed to couple one or more controllers executing the agents and control logic with the simulations. Visualization is utilized to visualize the simulation, including the agents and the control logic”)
an emulation simulation interface configured to establish a communication link between the simulation module and the industrial controller system, 
wherein the simulation module is configured to receive the control algorithms and generate simulations of one or more machines of the mechanical system using the control algorithms (Maturana (602) Col 10, Bottom “The interface component 430 can utilize an associater component 440 (‘associater 440’) to create a symbolic association between the agent/control software 420 and a simulation 450. Such symbolic association can include a mapping between tags, a merger of agent/control tags with simulation tags, etc. The simulation 450 with mapped agent/control tags can be provided to the interface component 430, which can invoke the associater 440 to generate a symbolic association that facilitates communication between the soft controller 420 and the simulation 450”, and Figure 5 
    PNG
    media_image1.png
    487
    692
    media_image1.png
    Greyscale
)

	Maturana (602) does not appear to explicitly disclose: a solid modeling module configured to generate a three dimensional representation of the mechanical system, wherein the solid modeling module comprises a kinematics simulation element; the simulation module is configured to receive the kinematics simulation element from the solid modeling module; and emulation simulation interface is configured to generate simulations of one or more machines of the mechanical system using the kinematics simulation element.

	However Pannese (932) teaches:
a solid modeling module configured to generate a three dimensional representation of the mechanical system, (Pannese (932) Paragraph 58 a mechanical system can be designed using CAD “a user may design custom mechanical components or electrical circuitry using a Computer Automated Design ("CAD") system offered through the web site,”)
wherein the solid modeling module comprises a kinematics simulation element; and generate simulations of one or more machines of a mechanical system using the kinematics simulation element (Pannese (932) Paragraph 17 the modeling is with kinematic equations “The arms 106, 108, 110 of the robotic system 100 may be modeled and controlled, for example, using equations of motion, such as inverse kinematics (IK) equations that describe the motion of a feature, such as a multi-armed device”, and Paragraph 27 simulation model can be connected to real hardware “The simulation may also, or instead, employ statistical models, heuristic models, linear models, qualitative models, decision analysis models, decision trees and any other modeling or behavioral techniques useful for characterizing and predicting responses. The simulation module may embrace elements of the hardware input and output such as data acquisition, signal processing, and the like. More generally any aspects of the hardware 218 and hardware module 210 useful for an accurate or real time simulation may be usefully incorporated in a simulation executed by the simulation module 206.”)
a simulation module is configured to receive modeling elements; and (Pannese (932) Paragraph 25 the simulation is configured using a programing interface which can receive data “In one aspect, the API 204 may accommodate explicit access to each of the modules 206, 208, 210, so that a programmer may, for example, configure, refine, load, customize, analyze, or otherwise manipulate the simulation”, and Paragraph 26 a simulation module can receive desired model elements “the simulation module may take as inputs three-dimensional models from one or more three-dimensional visualization modules, such as commercially available modules available from SolidWorks®.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of integrating a controller with an industrial machine disclosed by Maturana (602) with the steps of generating CAD and kinematic models of an industrial robot disclosed by Pannese (932).  One of ordinary (Pannese (932) Paragraph 4 “Computer simulation has long been used in a variety of fields to predict and evaluate behavior of physical systems prior to incurring the cost of physically realizing such systems in electromechanical form”) 

With regard to claim 30, Maturana (602) in view of Pannese (932) teaches all the elements of the parent claim 29, and further teaches:
wherein the solid modeling module comprises a graphical assembly element. (Pannese (932) Paragraph 58 a mechanical system can be designed using CAD “a user may design custom mechanical components or electrical circuitry using a Computer Automated Design ("CAD") system offered through the web site,”)

With regard to claim 33, Maturana (602) in view of Pannese (932) teaches all the elements of the parent claim 29, and further teaches:
wherein the simulation module is configured to receive the three dimensional representation of the mechanical system from the solid modeling module. (Pannese (932) Paragraph 26 a 3D model can be received “the simulation module may take as inputs three-dimensional models from one or more three-dimensional visualization modules, such as commercially available modules available from SolidWorks®.”)

claim 36, Maturana (602) in view of Pannese (932) teaches all the elements of the parent claim 29, and further teaches:
wherein the industrial controller system comprises at least one of a physical industrial controller device, a virtual controller, or an emulation of an industrial controller device separate from the simulation module (Maturana (602) Figure 5 shows a simulation component 150 connected to (separate from the simulation module) a soft controller 520 and hard controller 530 (physical/virtual/emulation controller device) through a common input/output 550 
    PNG
    media_image2.png
    640
    826
    media_image2.png
    Greyscale
)

Claims 31 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana (602) in view of Pannese (932), and further in view of SolidWorks Corporation .

With regard to claim 31, Maturana (602) in view of Pannese (932) teaches all the elements of the parent claim 30, and further teaches:
wherein the graphical assembly element is used for generating a data structure of graphical description of the mechanical system. (Pannese (932) Page 58 a mechanical system can be designed using CAD “a user may design custom mechanical components or electrical circuitry using a Computer Automated Design ("CAD") system offered through the web site,”, and Page 26 commercially available CAD programs comprise SolidWorks “the simulation module may take as inputs three-dimensional models from one or more three-dimensional visualization modules, such as commercially available modules available from SolidWorks®.”)

Maturana (602) in view of Pannese (932) does not appear to explicitly disclose: a hierarchical data structure of graphical description.

However SolidWorks (User Guide) teaches:
generating a hierarchical data structure of graphical description of the mechanical system (SolidWorks (User Guide) Page 6-30 a CAD model can be represented as a hierarchical assembly of components 
    PNG
    media_image3.png
    288
    543
    media_image3.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of integrating a controller with an industrial machine in a linked simulation disclosed by Maturana (602) in view of Pannese (932) with a CAD model comprises a hierarchical structure disclosed by Solid Works (User Guide).  One of ordinary skill in the art would have been motivated to make this modification in order to be able to better represent a mechanical design (SolidWorks (User Guide) 6-28 “When an assembly is a component of another assembly, it is referred to as a sub-assembly. You can nest sub-assemblies in multiple levels, to reflect the hierarchy of your design.”)

claim 32, Maturana (602) in view of Pannese (932), and further in view of SolidWorks (User Guide) teaches all the elements of the parent claim 31, and further teaches:
a visualization module configured to receive the simulations from the simulation module and generate animations for the simulations using the hierarchical data structure simulations. (Pannese (932) Paragraph 26 commercially available CAD programs can produce visualizations using 3D models (using the hierarchical data structure) “the simulation module may take as inputs three-dimensional models from one or more three-dimensional visualization modules, such as commercially available modules available from SolidWorks®.”, and Paragraph 63 results can be continuously updated “certain simulation results may be displayed in real time during a simulation”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of integrating a controller with an industrial machine disclosed by Maturana (602) with visualization of a controlled robot simulation disclosed by Pannese (932).  One of ordinary skill in the art would have been motivated to make this modification in order to evaluate a physical robot prior to having possession of the physical robot (Pannese (932) Paragraph 4 “Computer simulation has long been used in a variety of fields to predict and evaluate behavior of physical systems prior to incurring the cost of physically realizing such systems in electromechanical form”) 

Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana (602) in view of Pannese (932), and further in view of Yilmaz et al. “Optimum Design of 6R Passive Haptic Robotic Arm for Implant Surgery” (henceforth “Yilmaz”).  Maturana (602), Pannese (932) and Yilmaz are analogous art because they are in the same field of simulating machines used in industrial automation system, and because they solve the same problem of linking a simulated machine to an industrial controller.

With regard to claim 34, Maturana (602) in view of Pannese (932) teaches all the elements of the parent claim 33, and does not appear to explicitly disclose: wherein the simulation module comprises mass and inertial properties of each of the component parts described in the three dimensional representation of the mechanical system.

However Yilmaz teaches:
wherein the simulation module comprises mass and inertial properties of each of the component parts described in the three dimensional representation of the mechanical system. (Yilmaz Figure 2 each link has associated angle and link lengths, and forward kinematics can compute positions of the robot arm  
    PNG
    media_image4.png
    461
    801
    media_image4.png
    Greyscale
, and Page 108 the dynamics computations comprises specific link masses and moments of inertia “Mass matrix includes elements which are functions of link masses, link lengths, and link moments of inertia. Link masses and link moments of inertia can be parameterized as functions of link lengths”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of integrating a controller with an industrial machine in a linked simulation disclosed by Maturana (602) in view of Pannese (932) with computing robot arm kinematics based on known component masses and moments of inertia disclosed by Yilmaz.  One of ordinary skill in the art would have been motivated to make this modification in order to analyze the dynamics of the mechanical system (Yilmaz Page 108 “If the link lengths are selected as design parameters, then minimization of the torque values at the joints optimizes the link lengths”)

Claims 35 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana (602) in view of Pannese (932), and further in view of Yilmaz, and further in view of Thepmanee et al. “A Simple Technique to Modeling and Simulation Four-Axe Robot-Arm Control” (henceforth “Thepmanee”).  Maturana (602), Pannese (932), Yilmaz and Thepmanee are analogous art because they are in the same field of simulating machines used in industrial automation system, and because they solve the same problem of linking a simulated machine to an industrial controller.

With regard to claim 35, Maturana (602) in view of Pannese (932), and further in view of Yilmaz teaches all the elements of the parent claim 34, and further teaches:
wherein the mass and inertial properties of each of the component parts described in the three dimensional representation of the mechanical system and the three dimensional representation of the mechanical system are used to generate the modeled kinematics of the mechanical system (Yilmaz Page 108 the movement of the arm is computed based on link masses and moments of inertia “Mass matrix includes elements which are functions of link masses, link lengths, and link moments of inertia. Link masses and link moments of inertia can be parameterized as functions of link lengths”, and Page 109 the dynamics/kinematics are computed in MATLAB software “In MATLAB, dynamic and kinematic equations are embedded into the objective function and the constraints are defined.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of integrating a controller with an (Yilmaz Page 108 “If the link lengths are selected as design parameters, then minimization of the torque values at the joints optimizes the link lengths”)

Maturana (602) in view of Pannese (932), and further in view of Yilmaz does not appear to explicitly disclose: that the movement is animated.

	However Thepmanee teaches:
a three dimensional representation of a mechanical system (Thepmanee Page 2182, Left there are a predefined number of links, link lengths, and rotational joints 
    PNG
    media_image5.png
    135
    446
    media_image5.png
    Greyscale
, and Figure 4 the link, lengths, and joints produce a 3D representation 
    PNG
    media_image6.png
    265
    428
    media_image6.png
    Greyscale
)
modeled kinematics of the mechanical system are used to generate animation of the mechanical system. (Thepmanee Page 2182, Left “The simulations are coded as m-file in Matlab by taking advantage of simple, yet powerful Matlab functions of drawing and animation … The program will run continuously until pressing button 9 to stop.” and Page 2183, Left the movement of the arm is externally controlled “The inverse kinematics program is used to control the tool coordinate. It is very easy by pushing the joystick by X-axis and Y-axis. While the buttons 2,3 controls Z-axis”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of integrating a controller with an industrial machine in a linked simulation disclosed by Maturana (602) in view of Pannese (932), and further in view of Yilmaz with the animated kinematics disclosed by Thepmanee.  One of ordinary skill in the art would have been motivated to make this modification in order to analyze the overall movements of a mechanical system without having physical possession (Thepmanee Figure 10 and Page 2183, Right “Before the real robot-arm implementation, if the change of working area is needed, the adjustments of angle and link will be applied”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kang et al. “Co-development of Real-Time Systems and Their Simulation Environments” teaches using VRML to simulate a robot in a warehouse.
Yerli, C. (CN 103258338 )teaches a virtual environment object having kinematic behavior being controlled by a physical controller.
Yang Tae Ho (KR 20120075270) teaches converting three-dimensional CAD data and kinematic data into virtual factory data.
McDaniel, R. (US 2010/0274535) teaches associating behavior objects with physical objects and storing with a CAD model used for simulation.
Park Jong Hoon et al. (KR 20100094009) teaches generating an XML robot modeling file describing geometric and dynamic information of a robot.
Kondo, K. (US 2009/0106005) teaches simulating control software of a mechatronics application using kinematics simulation.
Bacon et al. (US 2007/0233280) teaches simulating robot design using compound shapes and CAD design tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148